Citation Nr: 1417939	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  11-05 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to non-service-connected death pension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from April 1942 to January 1946.  He died in February 2010.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals from July 2010 decision by a Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied the appellant's entitlement to dependency and indemnity compensation (DIC), non-service-connected death pension, and accrued benefits.  The appellant appealed the denial of non-service-connected death pension.

The appellant requested a Board hearing held at an RO.  A May 2012 hearing was scheduled.  The appellant did not attend the hearing.

To ensure a total review of the evidence in this case, the Board has reviewed the paper claims file and the electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The appellant's countable income exceeded the limit for purposes of entitlement to non-service-connected death pension.


CONCLUSION OF LAW

The appellant is not entitled to payment of non-service-connected death pension.  38 U.S.C.A. § 1541 (West 2002); 38 C.F.R. §§ 3.21, 3.23. 3.272(g) (2013); VA Manual M21-1, Part I, Appendix B (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Under the notice requirements, VA is to notify the appellant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1974 (Fed. Cir. 2004) (Notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions in letters issued in March 2010 and July 2010.  In those letters, the RO addressed the information and evidence necessary to substantiate claims of DIC, death pension, and accrued benefits.  The RO addressed who was to provide the evidence.

The claims file (including information on paper and in electronic form) contains the claim and supporting statements from the appellant, and information about the Veteran's service and the appellant's income and expenses.  The appellant has not identified additional evidence that is potentially relevant to the question of entitlement to non-service-connected death pension.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate her claim, as well as the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant has actively participated in the claims process by providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process, and she has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication, nor to have caused injury to the appellant's interests.  See Pelegrini, 18 Vet. App. At 121.  Therefore, any such error is harmless, and does not prohibit Board consideration of the issue on appeal.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Death Pension

VA pays non-service-connected death pension to the surviving spouse of a veteran of a period of war who met certain requirements.  38 U.S.C.A. § 1541.  As the Veteran served for more than ninety days during a period of war, his service meets the service requirements under 38 U.S.C.A. § 1521(j), such that he was a veteran of a period of war for purposes of entitlement to non-service-connected pension and for purposes of eligibility of his survivors for non-service-connected death pension.  As the surviving spouse of a veteran of a period of war, the appellant is eligible to receive non-service-connected death pension.

VA establishes an annual rate for non-service connected pension, and the amount of pension paid is determined by subtracting the surviving spouse's countable income from the annual pension rate.  38 U.S.C.A. § 1541.  The maximum annual rate for non-service-connected death pension, as specified in 38 C.F.R. § 3.23, is published in Appendix B of Part I of VA Manual M21-1 (M21-1), and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.  In 2010, when the appellant filed her claim for VA benefits as a surviving spouse, the maximum death pension amount was $7,933.  See 38 C.F.R. § 3.23, M21-1, Part I, Appendix B (2010).  In 2011, that amount was increased to $8,219, then to $8,359 in 2012, and $8,485 in 2013.

Information submitted by the appellant and the United States Social Security Administration (SSA) indicated that as of March 1, 2010, she had income of $723.50 per month in Social Security benefits.  From April 1, 2010, she received $1,559.50 per month in Social Security benefits.  In 2010 she received one-time lump sum burial benefit from SSA of $255.  Considering monthly benefits and the one-time benefit, the combined annual income for March 2010 through February 2011, the year following the Veteran's death, was $18,133.

When VA calculates entitlement to death pension, countable income may be reduced by subtracting the surviving spouse's unreimbursed medical expenses, if those expenses exceed 5 percent of the maximum death pension rate.  38 C.F.R. § 3.272(g)(2)(iii).  SSA indicated that the $1,158 per year was deducted from the appellant's Social Security benefits for medical insurance premiums.  Five percent of the 2010 maximum annual death pension rate, $7,993, was $397.  The amount of the appellant's $1,158 in medical expenses that was above $397 is $761.  When $761 is subtracted from the appellant's income of $18,133, the income for pension purposes was $17,372.  That countable income for the 2010-11 year following the Veteran's death exceeded the maximum death pension rates of $7,933 for 2010 and $8,219 for 2011.  Therefore, the appellant is not entitled to payment of death pension for the year following the Veteran's death.

In denying death pension, the RO informed the appellant that she may reapply for death pension when her income drops or her medical expenses increase.  The Board notes that the income counted for the appellant in 2010 included the one time SSA burial benefit of $255.  That one-time benefit is not included in calculations of her income in later years.  The Board encourages the appellant to reapply for VA death pension if as yet unreported changes in her Social Security income and medical expenses made it possible that her countable income is (or was for any period) less than the applicable maximum pension rate.

The appellant has written that her housing, transportation, and other expenses are extremely difficult to meet under her current circumstances.  The Board is sympathetic to the appellant's circumstances.  Nonetheless, the income limits for entitlement to VA non-service-connected death pension, and the factors that may be considered in calculating countable income, are established by law, and the Board is bound by that law.  Eligible survivors are entitled to payment of non-service-connected death pension only when their countable income is less than the maximum annual rate for that pension.  As the appellant's countable income for the reported periods was not less than the applicable maximum pension rates, the Board must deny entitlement to payment of non-service-connected pension.


ORDER

Entitlement to non-service-connected death pension is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


